71472: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-20694: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71472


Short Caption:PREVOST VS. STATE, DEP'T OF ADMIN.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A730918Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:10/24/2016 / Hoppe, CraigSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:01/18/2018How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantRobaire PrevostJames P. Kemp
							(Kemp & Kemp)
						


RespondentCCMSIDaniel L. Schwartz
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentState of Nevada Department of AdministrationAdam Paul Laxalt
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


10/13/2016Filing FeeFiling fee due for Appeal.


10/13/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.16-31909




10/13/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-31911




10/13/2016Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.16-31915




10/13/2016Notice/OutgoingIssued Notice Regarding Caption. Parties are advised to notify this office in writing within 10 days if the caption does not accurately reflect the status of the parties.16-31917




10/18/2016Filing FeeE-Payment $250.00 from James P. Kemp


10/18/2016Notice of Appeal DocumentsFiled Case Appeal Statement.16-32463




10/18/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.16-32571




10/24/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Craig A. Hoppe.16-33244




11/02/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-34159




11/02/2016Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).16-34161




11/09/2016Notice/IncomingFiled Certificate of Service (Docketing Statement on SJ).16-34997




11/14/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for:16-35401




01/30/2017Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: 1-27-17 at 2:30 pm.17-03265




02/01/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-03735




03/01/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-07076




03/15/2017Transcript RequestFiled Appellant's Certificate That No Transcript is Being Requested.17-08637




05/30/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Opening Brief and Appendix due:  June 13, 2017.17-17857




06/14/2017BriefFiled Appellant's Opening Brief.17-19658




06/14/2017AppendixFiled Appellant's Appendix to Opening Brief.17-19660




07/17/2017Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days (Brief is not double-spaced. NRAP 32(a)(4), Footnotes are not in the same size and typeface as the body of the brief. NRAP 32(a)(5)).17-23643




07/17/2017AppendixFiled Respondent's Appendix.17-23646




07/17/2017BriefFiled Respondent's Answering Brief.17-23664




08/16/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Reply Brief due: August 30, 2017.17-27346




08/21/2017BriefFiled Appellant's Reply Brief.17-27827




08/21/2017Case Status UpdateBriefing Completed/To Screening.


01/18/2018Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.18-02578




05/31/2018Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Parraguirre, J. Majority: Parraguirre/Douglas/Cherry/Gibbons/Pickering. Stiglich, J. with whom Hardesty, J., agrees, dissenting. 134 Nev. Adv. Opn. No. 42. EN BANC18-20694




06/25/2018RemittiturIssued Remittitur.18-24093




06/25/2018Case Status UpdateRemittitur Issued/Case Closed.


07/09/2018RemittiturFiled Remittitur. Received by District Court Clerk on June 29, 2018.18-24093





Combined Case View